Exhibit 10.1

 

EXECUTION-FINAL

 

SECOND AMENDMENT TO THE FIRST AMENDED AND RESTATED

CREDIT AGREEMENT BY AND AMONG AMERICAN AWS-3 WIRELESS II L.L.C.,

NORTHSTAR SPECTRUM, LLC AND NORTHSTAR WIRELESS, LLC

 

This Second Amendment (“Amendment”) to the First Amended and Restated Credit
Agreement by and among American AWS-3 Wireless II L.L.C. (“Lender”), Northstar
Wireless, LLC (“Borrower”) and Northstar Spectrum, LLC (“Guarantor”) and
Northstar Manager, LLC (“NSM”) (solely with respect to Section 5 below) dated as
of October 13, 2014 and amended as of February 12, 2015 (the “Credit Agreement”)
is made and entered into as of October 1, 2015.

 

WHEREAS, the Federal Communications Commission (“FCC”) released a Memorandum
Opinion and Order, FCC 15-104 on August 18, 2015 (the “Order”), whereby it
determined, among other things, that Borrower is not a Qualified Person and
therefore was not entitled to receive $1,961,264,850 in bidding credits; and

 

WHEREAS, as a result, among other things, of the Order, Lender, Borrower and
Guarantor desire to modify certain provisions of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein and in the Credit Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby amend the Credit Agreement on the terms and conditions
contained herein.

 

Section 1.  The definition of “Acquisition Sub-Limit” contained in Section 1.1
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“‘Acquisition Sub-Limit’ shall mean the dollar amount equal to the sum of
(a) the net purchase price of all Licenses for which Borrower is the Winning
Bidder in the Auction minus the amount of all capital contributions made by the
Guarantor to the Borrower for the purpose of making payments to the FCC, plus
(b) all amounts needed by Borrower to make any net bid withdrawal payments
pursuant to Section 2.2(a)(ii), which shall be used solely to participate in the
Auction and to pay the net winning bids for licenses for which Borrower is the
Winning Bidder, including to make any required deposits or down payments to the
FCC in connection therewith, and to make any such net bid withdrawal payments,
plus (c) $69,055,200 (the “Additional FCC Amount”) which amount, together with
the amount of the gross winning bids for those specific Licenses for which
Borrower is the Winning Bidder and with respect to which Borrower will not be
paying the gross winning bid amounts and with respect to which Borrower
therefore understands that it will be deemed to have defaulted, pursuant to the
letters exchanged between Borrower and the FCC Wireless Bureau, is equal to
$1,961,264,850 plus the $333,919,350 additional payment due to the FCC in
connection with such default pursuant to 47 C.F.R.

 

1

--------------------------------------------------------------------------------


 

§1.2104(g)(2)(ii) (calculated on an interim basis), plus (d) such amounts due to
the FCC pursuant to 47 C.F.R. §1.2104(g)(2)(i) as deficiency payments in
connection with such default (with respect to clause (d) only, each an “FCC
Deficiency Payment”) less any over-payment of the additional payments described
in clause (c) and less any Transferred License Deficiency Payment (as defined
below).”

 

Section 2.  The following are hereby added as new subsections (iv), (v),
(vi) and (vii) of Section 2.2(a) of the Credit Agreement (and the existing
subsection (iv) thereof is hereby renumbered as subsection (viii) thereof):

 

“(iv)                        On the date on which Borrower is required to submit
such Additional FCC Amount to the FCC, Lender or DISH Network Corporation
(“DISH”) (solely in the event that DISH is obligated to pay the Additional FCC
Amount pursuant to the Guaranty made by DISH in favor of the FCC on October 1,
2015 (the “Guaranty”)) shall transfer immediately available funds, directly to
the FCC in a principal amount equal to the Additional FCC Amount, which will be
deemed to be a Loan by Lender to Borrower in a principal amount equal to the
Additional FCC Amount.

 

(v)                                 In the event that: (a) an FCC Deficiency
Payment is due and owing to the FCC; and (b) as of the date such payment is due
and owing to the FCC, neither Borrower nor a Borrower Subsidiary has previously
consummated, or has currently entered into, a contract to sell, assign or
otherwise transfer (other than to a Borrower Subsidiary in accordance with
Section 6.15(a) of this Credit Agreement) any of the Licenses for which Borrower
is the Winning Bidder (other than those Licenses with respect to which Borrower
will not be paying the gross winning bid amounts and with respect to which
Borrower therefore understands that it will be deemed to have defaulted,
pursuant to the letters exchanged between Borrower and the FCC Wireless Bureau)
(the “Remaining Licenses”), then on the date on which Borrower is required to
submit such due and owing FCC Deficiency Payment to the FCC, notwithstanding the
conditions precedent to making a Loan set forth in Section 2.4, Lender or DISH
(solely in the event that DISH is obligated to make the FCC Deficiency Payment
pursuant to the Guaranty) shall transfer immediately available funds directly to
the FCC in a principal amount equal to the amount of such due and owing FCC
Deficiency Payment, which will be deemed to be a Loan to Borrower (each, an “FCC
Deficiency Payment Amount Loan”).

 

(vi)                              In the event that Borrower or a Borrower
Subsidiary enters into any contract to sell, assign or otherwise transfer any of
the Remaining Licenses pursuant to Section 6.3 of the LLC Agreement or
Section 3.1 of the Intercreditor and Subordination Agreement: (a) Borrower or
the Borrower Subsidiary, as applicable, shall condition each and every such

 

2

--------------------------------------------------------------------------------


 

sale, assignment or transfer upon the assumption by any purchaser, assignee or
transferee (each, a “Transferee”) of the following obligations: (x) payment of
the pro-rata share of all past, present and future Deficiency Payments
attributable to the Licenses to be sold, assigned or transferred calculated as
follows: (i) the aggregate amount of each past, present and future FCC
Deficiency Payment (which, for the avoidance of doubt, would be a maximum of
$2,226,129,000 (if all of the Remaining Licenses were being sold, assigned or
transferred), plus any additional amounts for interest and enforcement and
recovery costs and expenses with respect to any FCC Deficiency Payments as set
forth in Section 1(b) of the Guaranty); multiplied by (ii) ((1) the aggregate
amount of the gross winning bids at Auction 97 for the Licenses to be sold,
assigned or transferred; divided by (2) the aggregate amount of the gross
winning bids at Auction 97 for all the Remaining Licenses) (each, a “Transferred
License Deficiency Payment”); and (y) any Transferred License Deficiency
Payment: (i) will first be made by Transferee via direct payment to the FCC by
Transferee to satisfy any due and owing FCC Deficiency Payment then currently
due and owing to the FCC; and (ii) any excess Transferred License Deficiency
Payment, after payment to the FCC under the immediately preceding clause (i),
will be made (A) first, to NSM for any Put Price then due and owing, and after
the Put Price has been paid in full, then (B) to Lender by Transferee, which
payment to Lender shall be considered a partial prepayment of the Loans; and
(b) on any date thereafter on which Borrower is required to submit a due and
owing FCC Deficiency Payment to the FCC, notwithstanding the conditions
precedent to making a Loan set forth in Section 2.4, Lender or DISH (solely in
the event that DISH is obligated to make the FCC Deficiency Payment pursuant to
the Guaranty) shall transfer immediately available funds directly to the FCC in
a principal amount equal to the result of the following formula, which will be
deemed to be a Loan to Borrower: (x) the amount of such due and owing FCC
Deficiency Payment; minus (y) any Transferred License Deficiency Payments
required to be made to the FCC at such time (each, an “Remaining FCC Deficiency
Payment Amount Loan”).  For the avoidance of doubt, Borrower acknowledges and
agrees that it shall remain jointly and severally liable with the applicable
Transferee for each Transferred License Deficiency Payment.

 

(vii)                           Lender, Borrower and Guarantor hereby
acknowledge and agree: (a) that Lender’s obligations to fund due and owing FCC
Deficiency Payments under Sections 2.2(a)(v) and (vi) above are intended by the
Borrower to induce the FCC to take certain actions and to forbear from taking
certain actions as set forth in the letters described above notwithstanding
Borrower’s deemed default in failing to pay certain gross winning bid amounts;
and (b) that the FCC is the intended third-party beneficiary with respect to
Lender’s obligations to fund due and owing FCC Deficiency Payments pursuant to
Sections 2.2(a)(v) and (vi) with

 

3

--------------------------------------------------------------------------------


 

the right to enforce Lender’s obligations to fund FCC Deficiency Payment Amount
Loans pursuant to Section 2.2(a)(v) above and Remaining FCC Deficiency Payment
Amount Loans pursuant to Section 2.2(a)(vi) above.  In the event that multiple
due and owing FCC Deficiency Payments become due and owing to the FCC on
different dates, then Lender or DISH (solely in the event that DISH is obligated
to make the FCC Deficiency Payment pursuant to the Guaranty) shall submit
payment directly to the FCC on the corresponding date that each such applicable
due and owing FCC Deficiency Payment is due and owing to the FCC in a principal
amount determined pursuant to Section 2.2(a)(v) or (vi) above, as applicable,
each of which will be deemed to be a Loan to Borrower. It is understood and
agreed that the Lender and the Borrower intend that the Lender or DISH (solely
in the event that DISH is obligated to make the FCC Deficiency Payment pursuant
to the Guaranty) will fund any due and owing FCC Deficiency Payment in an amount
determined pursuant to Section 2.2(a)(v) or (vi) above, as applicable, with its
own funds, and not with any funds of the Borrower or any Borrower Subsidiary. 
For the avoidance of doubt and to help ensure that no funds of the Borrower or
any of its Subsidiaries or Affiliates are used to satisfy the obligations of the
Lender or DISH (solely in the event that DISH is obligated to make the FCC
Deficiency Payment pursuant to the Guaranty) to fund any due and owing FCC
Deficiency Payment, it is understood and agreed that any obligation to reimburse
the Lender for any due and owing FCC Deficiency Payment shall arise only
following payment by the Lender or DISH (solely in the event that DISH is
obligated to make the FCC Deficiency Payment pursuant to the Guaranty) in
accordance with the terms of this Agreement.”

 

Section 3.  The following is hereby added as a new subsection (g) of Section 2.3
of the Credit Agreement:

 

“g.          Any present or future debt, liability or obligation Borrower or any
Borrower Subsidiary now or hereafter owes to Lender under any Loan and any of
the rights and remedies of Lender under this Credit Agreement shall remain in
full force and effect, and Lender and its Affiliates reserve any and all rights
and remedies they may have under any one or more of the Loan Documents in
accordance with Applicable Law; provided however that, in the event that at any
time a demand is made by the FCC in accordance with Section 1(c) of the Guaranty
with respect to a Guaranteed Obligation (as defined in the Guaranty) or in
accordance with Section 2 of the Guaranty with respect to any amount avoided,
rescinded or recovered, and DISH fails to make timely payment pursuant to the
Guaranty, then, from that time until such time as payment is made in full to the
FCC (and only during such period), any indebtedness of Borrower now or hereafter
held by Lender, whether directly or indirectly through any one or more of its
Affiliates, shall be subordinated in right of payment to such Guaranteed
Obligations (as

 

4

--------------------------------------------------------------------------------


 

defined in the Guaranty), and any such indebtedness collected or received by
Lender after any such Guaranteed Obligation (as defined by the Guaranty) has
become due from Borrower, and any amount paid to Lender or DISH on account of
any subrogation, reimbursement, indemnification or contribution rights referred
to in Section 9(a) of the Guaranty shall be held in trust for the FCC and shall
promptly be paid over to the FCC to be credited and applied against the
Guaranteed Obligations (as defined in the Guaranty); provided that, without
affecting, impairing or limiting in any manner the liability of DISH under any
other provision of the Guaranty, any payment on such indebtedness received by
Lender or DISH at any other time shall be permitted and need not be held in
trust for or paid over to the FCC. Lender, Borrower and Guarantor hereby
acknowledge and agree that the FCC is an intended third-party beneficiary of
this Credit Agreement with respect to, and with the right to enforce, such
subordination pursuant to this Section 2.3(g).  Furthermore, Borrower and its
Affiliates hereby acknowledges and agree that it and its Affiliates will not
assert waiver, estoppel, laches, or any similar claim related to the failure of
Lender or any of its Affiliates to exercise any claims, rights or remedies in
the event such subordination is in effect or otherwise and that any statute of
limitations or similar limitation will be tolled during any period in which
subordination pursuant to this Section 2.3(g) is in effect.”

 

Section 4.  Section 8.16 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“8.16                  Except solely with respect to the designation of the FCC
as an intended third-party beneficiary of certain obligations described in
Sections 2.2(a)(vii) and 2.3(g) of this Credit Agreement (which were added in
Sections 2 and 3 of the Second Amendment to this Credit Agreement), this Credit
Agreement is entered into solely for the benefit of the parties and no Person,
other than the parties and their respective successors and permitted assigns,
may exercise any right or enforce any obligation hereunder, and nothing herein
expressed or implied will create or be construed to create any third-party
beneficiary rights hereunder.  Except as otherwise expressly provided herein in
Section 2.3(g) (which was added in Section 3 of the Second Amendment to this
Credit Agreement), nothing in this Credit Agreement shall impair, as between the
Borrower and the Borrower Subsidiaries and NSM, or as between the Borrower and
the Borrower Subsidiaries and Lender, the obligations of the Borrower and the
Borrower Subsidiaries to pay principal, interest, fees, and other amounts as
provided in the Interest Purchase Agreement or the NSM Security Documents, or in
the Intercreditor and Subordination Agreement or the Loan Documents,
respectively.”

 

Section 5.  The following is hereby added as a new Section 8.18 of the Credit
Agreement:

 

5

--------------------------------------------------------------------------------


 

“8.18                  Notwithstanding any provisions of the Intercreditor and
Subordination Agreement or the NSM Security Documents to the contrary, in the
event that (a) Guarantor is in breach of Section 8.1 of the LLC Agreement by
failing to pay the Put Price when due following the exercise of the Put Right
thereunder and License Company is in breach of Sections 2.2-2.4 of the Interest
Purchase Agreement by failing to pay the Put Price when due following the
exercise of the Put thereunder; and (b) NSM is exercising its rights to sell,
assign or transfer NSM Collateral (as defined in the Intercreditor and
Subordination Agreement) pursuant to Section 3.1 of the Intercreditor and
Subordination Agreement; then each of Lender, Borrower, Guarantor and NSM hereby
agree that: (i) the “Interest Purchase Agreement Obligations” (as defined in the
Intercreditor and Subordination Agreement) and the “Obligations” (as defined in
each of the NSM Security Documents) shall each be deemed to include the amount
of any Transferred Licensed Deficiency Payment(s) applicable to the NSM
Collateral being sold, assigned or transferred; and (ii) for avoidance of doubt
under the Intercreditor and Subordination Agreement and each of the NSM Security
Documents, all such Obligations and Interest Purchase Agreement Obligations
(including any such Transferred License Deficiency Payment(s)) shall be deemed
to be owed to NSM; provided that NSM or Borrower or a Borrower Subsidiary
promptly remits or causes to be promptly remitted to the FCC any Transferred
Licensed Deficiency Payment applicable to the NSM Collateral being sold,
assigned or transferred using the proceeds of such sale, assignment or
transfer.”

 

Section 6.  Except as expressly amended hereby, the Credit Agreement remains in
full force and effect in accordance with its terms.

 

[Remainder of this page is left intentionally blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

 

AMERICAN AWS-3 WIRELESS II L.L.C.

 

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

NORTHSTAR WIRELESS, LLC

 

 

 

As Borrower

 

 

 

 

 

 

 

 

 

 

 

By: Northstar Spectrum, LLC

 

 

 

Its sole member

 

 

 

By: Northstar Manager, LLC

 

 

 

Its Manager

 

 

 

By: Doyon, Limited

 

 

 

Its Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

NORTHSTAR SPECTRUM, LLC

 

 

NORTHSTAR MANAGER, LLC

 

 

 

(solely with respect to Section 5 above)

As Guarantor

 

 

By: Doyon, Limited

 

 

 

Its Manager

 

 

 

 

By: Northstar Manager, LLC

 

 

 

 

Its Manager

 

 

 

 

 

 

 

 

By: Doyon, Limited

 

 

 

 

Its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

Title:

 

 

 

Title:

 

SIGNATURE PAGE TO THE SECOND AMENDMENT TO THE FIRST AMENDED AND RESTATED CREDIT
AGREEMENT BY AND AMONG AMERICAN AWS-3 WIRELESS II, L.L.C., NORTHSTAR SPECTRUM,
LLC AND NORTHSTAR WIRELESS, LLC

 

--------------------------------------------------------------------------------